 436DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSouthern Indian Health Council,Inc.andSan DiegoMedical and Office Employees IndependentUnion,Petitioner.Case 21-RC-18093July 29, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND BABSONUpon a petition duly filed under Section 9(c) ofthe NationalLaborRelations Act, as amended, ahearing washeld before Hearing Officer RobertoG. Chavarry on November 25, 1987. Following thehearing and pursuant to Section102.67 of the Na-tionalLaborRelations Board'sRules and Regula-tions,thiscasewas transferred to the NationalLaborRelations Board for decision.Thereafter, thePetitioner and the Employerfiled briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardaffirms the hearing officer's rulings,finding themfree fromprejudicial error.The Boardhas considered the entire record inthis proceeding,includingthe Petitioner's and theEmployer's briefs, and makes the following find-ings.The Employer,a nonprofit Californiacorpora-tion,is a health care clinic operated by a consorti-um of seven Indian tribes.The Petitioner seeks torepresent a unit including all professionals and non-professionals excluding managerial,guards,and su-pervisorypersonnel.'The Employerfiled a motionto dismiss the petition on the basis that it is exemptfrom coverage under the Act as a governmentalentity.The Employer provideshealth services for itsmembers and the Indian community in south SanDiego County.It receives funding from the Feder-al Indian Health Service underPublic Law 93-638,the Indian Self-Determination Act. It annually pur-chases goods valued in excessof $50,000 directlyfrom outside the Stateof Californiaand it grossesrevenues in excess of $1 million.Membership in the corporation is limited to fed-erallyrecognized Indian tribes in San DiegoCounty. The governing body of each of the sevenmember tribesappointsone directorand one alter-nate to theboard of directors.Directors must bemembers ofa federallyrecognizedtribe in SanDiego County.Once appointed, a director can beremovedat any time by the tribethat appointedhim or her.The board of directorsis the governing body ofthe Employer.It elects a chairman who has gener-al supervision,direction,and controlof the busi-ness and affairs of the Employer.The board of di-rectors also hires a programdirector, who controlsday-to-day operations.The currentacting programdirectordoes not belongto any of the sevenmember tribes.2The board of directors'personnel committee hasthe power to reviewemployment policies and ap-prove thehiring or termination of certain individ-uals.The board of directors,as the policymakingbody of the Employer,has adopted certain em-ployment policies concerninghiring,promotions,grievances,discipline,terminations,pay, and bene-fits,which appear in the program administrationmanual.The grievance procedure makes the boardof directors the ultimate arbiter of discipline,termi-nation,and other employment disputes.The boardof directors also sets theEmployer's salary sched-ule, pursuantto the Federalgeneralschedule. Theboard of directorshas a policy of giving preferencein hiring to Indians,and most of the 31 nonprofes-sional employees are Indians.The Employerhas all its facilities on the BaronaIndianReservation in SanDiego County. TheBarona Tribe is one of themembers ofthe consor-tium.The statedpurposes of the Employer are topromote and improve Indian health through a com-prehensivehealth caresystem provided to mem-bers of consortium tribes and other eligible Indiansin its service area,to improve environmental healthand sanitation conditions on the reservations, andto providepublic health services and education tothe reservations and the Indian community.The Employercontends that it is exempt fromcoverage under theAct becauseit is controlled byIndian tribes, operates on an Indian reservation,and provides governmental services to tribal mem-bers and the Indian community.The Employerstates that the result in this case is controlled byFort Apache Timber Co.,226 NLRB 503 (1976), inwhich theBoard declined to assert jurisdictionover an enterpriseowned and entirely controlledby anIndian tribe.The Petitioner contends that the Employer is nota tribal government entity and thus is under thecoverageof the Act. In supportof its argument,the Petitioner states thatunlike the circumstancesinFort Apache,where employees were on thetribe's payroll and the tribe established all workingconditions,here the Employerhas a separate pay-2The program director,at times inconjunction with the departmentiThe parties stipulated that professionals will be allowed to vote forheads, is responsible for hiring nonprofessional staff, granting overtimeinclusion orexclusion in the overallunit,in the eventan electionisdi-and annualleave, evaluating employees, disciplining employees, and ter-rectedminatmg clinical support staff.290 NLRB No. 56 SOUTHERN INDIAN HEALTH COUNCILroll from the tribes,and working conditions are setby the program directorand the department heads,who are not members of the seven consortiumtribes.The Petitionerfurther argues that article 4,section 6.04 of the Employer's bylaws,which setsforth the qualifications for the board of directors,does not statethat a boardmember must be amember ofone of theseven consortiumtribes, butstates only that a board member must be a memberof a federallyrecognized tribe in San DiegoCounty. Thus,the Petitioner contends that it isconceivable that the board of directors could con-sist of individuals who do not have a direct interestin the Employer,and that, therefore,the Employermay not necessarily be controlled by tribal entities.The Petitionerfurther argues thatDevils LakeSiouxMfg. Corp.,243 NLRB 163 (1979), is control-ling here.In that case,a tribal council owned 51percent of the employer,a manufacturing corpora-tion,and BrunswickCorporationowned 49 per-cent.The Boardconcluded that it could assert ju-risdictionover the employerbecause,even thoughthe tribal councilowned a majorityof the stock,Brunswick controlled the corporation, especiallywith regard to labor relations policies;thus, thecorporation was not a wholly owned tribal enter-prise that was completely controlledby the tribalcouncil.We agree withthe Employerthat the result inthis case is controlledbyFort Apache,and that theEmployer is exempt from coverage under the Act.InFort Apache,the employer was wholly ownedand completely directedby a tribalcouncil.All theemployees were paidby andworkedfor the tribe,not the employer,and the tribalcouncil completelycontrolled the employer'soperations and laborpolicies, although contracting out with an individ-ual person for management services to run thecompany.The employeroperated on the tribe'sreservation.In the instant case,the only members of the Em-ployer arefederally recognized Indian tribes, andthe directorsof the Employerare directly appoint-ed by,and subject to removal by, the governingbodies of the member tribes.Further,the board ofdirectors sets and controls the labor policies of the437Employer,and is the final arbiter of discipline andtermination issues.Although the Petitioner con-tends that the Employer's program director and de-partment heads set working conditions,we findthat it is the board of directors that establishes andcontrols significant employment policies.We alsonote that although the program director controlsday-to-day operations,inFort Apachethe tribalcouncil contracted out to a private individual torun the company's daily affairs.Further,althoughthe Petitioner argues that this case differs fromFortApachein that here the Employer has a separatepayroll from the tribes,we do not find this to be asignificant difference because the Employer here isstill controlled by tribal entities.In response to the Petitioner's argument that arti-cle 4, section 6.04, of the Employer's bylaws doesnot require that a member of the board of directorsbe a member of one of the seven consortium tribes,we note that it is the seven consortium tribes thathave the power to appoint and to remove the di-rectors and,therefore,we find that the tribal enti-ties have ultimate control over the Employer. Fi-nally,we note that this case is distinguishable fromDevils Lakebecause in that case officials of a pri-vate corporation comprised a majority of the boardof directors and controlled the company at issue,especiallywith regard to labor relations policies,whereas here the Employer'spolicies are con-trolled by the seven member tribes,who also con-trol the board of directors.InFort Apache,the Board found that a tribalcouncil is a "government,"and thus that an entityadministered by individuals directly responsible toa tribal council is exempt from the Act as a "gov-ernmental entity."In the instant case we similarlyconclude that the seven-member consortium oftribes, and its enterprise on the reservation that ishere asserted to be an employer, are implicitlyexempt as governmental entities within the mean-ing of the Act.Fort Apache,226 NLRB at 506 fn.22.Accordingly,we grant the Employer'smotionand shall dismiss the petition.ORDERThe petitionis dismissed.